Citation Nr: 9932149	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for residuals of a left 
hand laceration.

6.  Entitlement to an initial compensable evaluation for 
residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to February 
1990.  

The appeal came in part to the Board of Veterans' Appeals 
(Board) from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
which granted service connection for the residuals of a 
broken nose, with a noncompensable rating assigned, and 
denied entitlement to service connection for a cervical spine 
disorder, a lumbar spine disorder, and a right knee disorder.  

That rating action also noted as nonservice-connected a 
"history of alcohol abuse", said to be the result of the 
veteran's own misconduct; however, service connection for 
alcoholism had not been included on his original claim filed 
in May 1990, and was not then at issue.  

In September 1990, on a VA Form 21 4138, the veteran added 
two additional issues to his claim for service connection for 
residuals of a "left" hand laceration and alcoholism.

In a January 1991 rating decision the RO denied entitlement 
to service connection for the residuals of a "left" hand 
laceration and alcoholism [the latter on the basis that it 
was misconduct].  However, on the rating action, it listed as 
nonservice-connected both "laceration, left hand (not 
shown)", and "residuals, laceration, right hand (not shown)".  
The veteran has now perfected an appeal pertaining to all of 
the stated issues.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in June 1991, of which a 
transcript is of record.  [Tr.]

The veteran later advised that he wanted to provide testimony 
before a Member of the Board at the RO.  Accordingly, the 
Board remanded the case in May 1997.  However, the veteran 
presented himself at the RO for the hearing, but after 
consulting with his representative, he decided to withdraw 
the request for the Travel Board hearing, according to a VA 
Form 119 of record. 


FINDINGS OF FACT

1.  Alcoholism is not a disability for which compensation may 
be paid under the law for VA compensation purposes.

2.  The veteran's claims of entitlement to service connection 
for cervical spine, lumbar spine, left hand, and right knee 
disorders is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1,  Entitlement to service connection for alcoholism is 
precluded by law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.1(n), 3.301(c)(2), 3.310 
(1999).


2.  The claim of entitlement to service connection for 
cervical spine, lumbar spine, left hand, and right knee 
disorders is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
alcoholism.

Factual Background

The evidence of record reflects that the veteran occasionally 
abused alcohol in service.  He was seen for alcohol abuse 
care in 1988.  

The veteran argues that drinking was encouraged in service.  
He does not suggest that his drinking alcohol was due to any 
other disability.

In his claim documents in 1990, the veteran reports having 
been seen at a Naval facility in 1988 for treatment for his 
alcoholism.

The veteran also has given a history of alcohol abuse and 
what he has said is alcoholism since service.  Tr. at 6-7.

The veteran's claim for service connection for alcoholism was 
filed in September 1990.

The RO's denial of the veteran's claim for service connection 
for alcoholism was on the basis that it was not well-
grounded.


Criteria and Analysis

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

With respect to the claim of entitlement to service 
connection for alcoholism, the Board does not need to reach 
the question whether or not this claim is well grounded 
because the law concerning awards of service connection for 
primary alcoholism per se are dispositive.  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, strictly alcoholism, 
as a primary entity, cannot be recognized as a disability 
under the law.  The veteran's claim was filed in September 
1990. 

On claims filed prior to October 31, 1990, as is the case 
herein, direct service connection may not be granted for 
alcoholism because it is considered under the law to be the 
result of the veteran's willful misconduct.  38 C.F.R. 
§ 3.301(a), (c)(2) (1999).  On that and the collateral issue 
of misconduct including under 38 C.F.R. § 3.1(n) (1999), see 
also Libertine v. Brown, 9 Vet. App. 521 (1996); Daniels v. 
Brown, 9 Vet. App. 348 (1996); and Myore v. Brown, 9 Vet. 
App. 498 (1996). 

It is also noteworthy that for claims filed after October 31, 
1990, further regulations were enacted to the effect that 
direct service connection may not be granted for disability 
or death resulting from abuse of alcohol.  38 C.F.R. 
§ 3.301(a) (1999). 


Three VA General Counsel Precedent Opinions are relevant to 
this claim.  The first need not be separately cited since it 
is referred to, and quoted as necessary, in the second 
[VAOPGCPREC 2-97, January 16, 1997] as noted below: 

2.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, amended former 
38 U.S.C. §§ 310 and 331 (now designated 
§§ 1110 and 1131), effective for claims 
filed after October 31, 1990, to prohibit 
the payment of compensation for any 
disability that is a result of a 
veteran's own abuse of alcohol or drugs 
(a "substance-abuse disability").  
Section 8052 also amended 38 U.S.C. 
§ 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an 
injury or disease incurred during active 
service will not be deemed to have been 
incurred in line of duty if the injury or 
disease was a result of the abuse of 
alcohol or drugs by the person on whose 
account benefits are claimed.  Pursuant 
to section 8052, in claims filed after 
October 31, 1990, disability resulting 
from a veteran's own alcohol or drug 
abuse cannot be service connected.  
VAOPGCPREC 11-96.

3.  Sections 1110 and 1131 of title 38, 
United States Code, are the statutory 
authorities providing basic entitlement 
to compensation for veterans of wartime 
and peacetime service, respectively.  
These sections authorize compensation 
"[f]or disability resulting from 
personal injury suffered or disease 
contracted in line of duty, or for 
aggravation of a preexisting injury 
suffered or disease contracted in line of 
duty, in the active military, naval, or 
air service." 38 U.S.C. §§ 1110, 1131.  

The sections go on to provide that "no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs."  Id.  

By their terms, sections 1110 and 1131 
apply to disabilities which may be 
incurred in service and to those which 
may be aggravated by service.  The 
direction in both sections, as amended by 
section 8052 of the OBRA 1990, that "no 
compensation shall be paid if the 
disability is a result of the veteran's 
own . . . abuse of alcohol or drugs" 
clearly prohibits the payment of 
compensation for a substance-abuse 
disability, whatever its origin.

4.  VA has promulgated a rule, now 
codified at 38 C.F.R. § 3.310(a), 
providing that "[d]isability which is 
proximately due to or the result of a 
service-connected disease or injury shall 
be service connected."  

This rule has its basis in sections 1110 
and 1131, which it references in its 
authority citation.  The rule provides 
for service connection of disability not 
itself incurred or aggravated in service 
but nevertheless resulting from a disease 
or injury incurred or aggravated in 
service.

5.  There is no authority under which 
basic entitlement to compensation for 
service-connected disability can be 
established for purposes of chapter 11 of 
title 38, United States Code, apart from 
sections 1110 and 1131.  

As reflected in the authority citations 
for 38 C.F.R. § 3.310(a), the authority 
to compensate under that regulation for 
conditions secondarily service connected 
derives from those statutes.  

Just as with directly service-connected 
disabilities, secondarily service-
connected disabilities are the result of 
service-incurred or service-aggravated 
injury or disease, only they are somewhat 
more remotely related to such disease or 
injury.  Because the authority to 
compensate for secondarily service-
connected disability derives from 
sections 1110 and 1131, determinations 
regarding secondary service connection 
are subject to the prohibition of those 
sections against payment of compensation 
for substance-abuse disabilities. 

6.  Section 3.310(a) does not reflect 
section 8052's prohibition on the payment 
of compensation for a substance-abuse 
disability whatever its origin.  

Nevertheless, section 3.310(a), an 
administrative regulation, may not 
authorize what section 8052, a statutory 
provision, prohibits.  See American 
Bankers Ass'n v. Connell, 686 F.2d 953 
(D.C. Cir.), cert. denied, 444 U.S. 920 
(1979).  Whether service connection for a 
substance-abuse disability is claimed 
under section 3.310(a) on the basis that 
a service-connected disease or injury 
caused the substance-abuse disability or 
on the basis that a service-connected 
disease or injury aggravated the 
substance-abuse disability, section 8052 
prohibits the payment of compensation for 
the substance-abuse disability.
HELD: a.  Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims 
filed after October 31, 1990, the payment 
of compensation for a disability that is 
a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation 
is prohibited whether the claim is based 
on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service 
connection of a disability proximately 
due to or a result of a service-connected 
condition.  Further, compensation is 
prohibited regardless of whether 
compensation is claimed on the basis that 
a service-connected disease or injury 
caused the disability or on the basis 
that a service-connected disease or 
injury aggravated the disability.

In this respect, the Court has held that in a case such as 
this, where the law is dispositive, the provisions of 38 
U.S.C.A. § 5107 are not for consideration, [i.e., it is 
unnecessary to reach the question of whether the claim is 
well-grounded]; and the claim should be denied based upon the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
See also Cooke v. West, No. 97-1240, U.S. Vet. App. Jan 15, 
1998, a single judge nonprecedential decision which affirmed 
a denial on the aforecited basis.  

Since then, a modest regulatory and judicial modification has 
taken place in the case of claims for service connection for 
alcoholism on a secondary basis, namely that in such 
instances, alcoholism may be determined to be a disability 
but one for which compensation is not payable.  See Barela v. 
West, 11 Vet. App. 280 (1998) and the third VA General 
Counsel Opinion pertinent thereto [VAOPGCPREC 7-99, June 9, 
1999]. 

In light of the previously noted legal and factual bases upon 
which this case is predicated, the Board must conclude that 
the appellant's claim for service connection for alcoholism, 
if any, on a primary basis, lacks legal merit based on both 
the criteria in effect prior to his claim filed in September 
1990 on the basis that it was misconduct, and/or on the basis 
of that criteria in effect thereafter which is statutorily 
definitive.  Thus, although this particular claim was filed 
prior to the end of October 1990, the decision would be the 
same even if it had been filed thereafter.

In either event, accordingly, the veteran's claim for service 
connection for primary alcoholism is denied.


II.  Entitlement to service connection 
for cervical spine, lumbar spine, left 
hand, and right knee disorders.

Criteria 

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Other than in instances such as alcoholism, cited above, the 
threshold question to be answered in any case is whether the 
appellant has presented evidence of a well grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

In fact, recent cases have indicated that absent a well 
grounded claim, such assistance is precluded.  See Morton v. 
West, 12 Vet. App. 476 (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

On the other hand, a determination with regard to entitlement 
to service connection must be made upon a review of the 
entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

And, in this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Service medical records reflect that in January 1977, the 
veteran complained of low back pain without radiation.  In 
1984, he had mild cervical radiation.  In 1985, he complained 
of back pain; X-rays were negative.  In July 1986, he had 
mild muscle spasm which was felt to be due to strain.  In 
February 1988, he had back pain.  In 

The veteran was shown in service medical records to have 
lacerated his right hand in July 1988.  At the time, he was 
sutured and treated topically.  The scar was described as a 
3/4" shallow scar on the lateral ulnar eminence.  The service 
medical records are negative for an evidence of a left hand 
laceration.

July 1989, the veteran complained of right knee and back 
pain.  There was moderate loss of right knee motion and no 
significant back symptoms except guarded motions felt to be 
due to muscle strain and possible right knee chondromalacia. 

On VA examination in June 1990, the veteran reported that he 
had twisted his right ankle a few times, but was having no 
current problems.  He was most bothered by his right knee 
which caused him pain when he exercised or walked too much.  
He had no recollection of any injury although he reported 
having run cross country.  X-rays had been clear in the past.  
The knee would occasionally pop but had not locked.

The veteran indicated that in 1971 or 1972, he was 
hospitalized on two occasions for low back spasms and placed 
on light duty several times.  Occasionally the pain would 
radiate down the right thigh anteriorly, but not quite to the 
knee.  There was no complete dermatone radiation.  He said he 
took Flexeril on and off, about every three months.  He also 
reported having tenderness in the intrascapular area and 
under the scapulae, which he referred to as upper back.  This 
was in addition to problems in the left shoulder.  

On examination, there was no tenderness along the superior 
nuchal line and no spasm of the erector spinae muscles of the 
neck.  Neck mobility was entirely full and apparently 
painless.  He flexed forward to 30 degrees, extended 
backwards to 30 degrees, flexed laterally 40 degrees in each 
direction, and rotated 55 degrees in either direction.  There 
was no cervical spine tenderness or tenderness in the 
supraclavicular areas.  In the supine position, straight leg 
raising was negative, bilaterally.

Examination of the right foot and ankle were negative.  The 
right knee was said to be a little painful, medially, 
although no defect could be felt.  Mobility of the knee was 
full and he was able to flex the full 140 degrees and to 
extend up to the horizontal position at zero degrees against 
good resistance.

In the standing position, there was some mild kyphosis 
through the dorsal area but normal contour of the low back.  
There was no tenderness over the spines or sacroiliac joints 
or in the sciatic notch areas.  The veteran bent forward 90 
degrees, extended 35 degrees, and was able to bend laterally 
to 40 degrees in both directions with rotation to 35 degrees 
in each direction. 

The examiner said that he found nothing wrong with the right 
foot or ankle, and only a history of right knee pain with 
current normal limitation of motion.  He otherwise found 
history of low back pain without evidence of disc herniation 
or mobility limitations.  There was also some neck stiffness 
without mobility limitations or hint of outlet syndrome or 
disc herniation.  The possible mild kyphosis of the thoracic 
spine was felt to be possibly congenital.  

X-rays taken by VA in June 1990 of the cervical spine showed 
"minimal osteopenia". At the time of the right knee X-ray, 
the veteran gave a history of 4 years of right knee pain and 
discomfort along with current complaints of popping and pain; 
X-ray was said to be normal.  

A lumbosacral spine X-ray dated in 1988 was said to be 
incomplete.  Accordingly, an additional study (a bone scan) 
was done dated in July 1991, showing "minimal increase in 
uptake in the lateral aspect of L-5 on the spect images", 
which were felt to be "suggestive of mild degenerative joint 
disease of the spine".  

The veteran filed a claim for service connection for 
residuals of a left hand cut which occurred in July 1988 on a 
VA Form 21-4138 in September 1990.

In January 1991 the RO denied entitlement to service 
connection for residuals of lacerations of both right and 
left hands on the basis of "not found".  The veteran filed a 
notice of disagreement with the RO's denial of entitlement to 
service connection for a left hand laceration in January 
1991. On that statement he indicated that he was treated in 
service for his left hand cut, and not thereafter.

At the hearing in 1991, the year after service separation, 
the veteran clarified that there had been only one hand 
involved, the left; that it had happened when they were 
changing the water pump; and the area could still be 
identified by the scar that was visible.  Tr. at 6.  

The veteran also testified that he had a little loss of 
feeling in the hand and some little finger numbness as a 
result as well in the finger next to the little finger, which 
progressed into wintertime when it was cold into painfulness.  
Tr. at 6.  He indicated that if he would hit it, like hitting 
one's funny bone, it would last for some time and on those 
occasions, it would bother him for 2-3 days and cause loss of 
grip and numbness in his fingers as well as a tingly feeling.  
Tr. at 6.  He apparently pointed out scarring to the persons 
present at the hearing, but there is no detailed observation 
written in the record as to what they may have them seen.  
Tr. at 6.

At the personal hearing in 1991, the veteran reported that he 
had had problems with pain in various joints since service.  
X-rays had been taken in the mid 1980's which showed no 
abnormalities.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for cervical spine, lumbar spine, left 
hand, and right knee disorders is not well grounded and 
should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

It is recognized that the veteran had occasional symptoms in 
service relating to the cervical, lumbar and right knee 
areas, and that he was treated for a laceration of the left 
hand; however, no chronic disabilities were shown or 
diagnosed therein, nor were there residuals of such 
thereafter shown in service or subsequent thereto.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran currently demonstrates chronic 
residuals of cervical spine, lumbar spine, left hand, and 
right knee disorders of service origin.  In the absence of 
medical evidence of a present disability due to service or 
any incident therein, there is no valid claim.
In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of cervical spine, 
lumbar spine, left hand, and right knee disorders which have 
been linked to the veteran's period of service on any basis.

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
that his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
cervical spine, lumbar spine, left hand, and right knee 
disorders.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims of 
entitlement to service connection for cervical spine, lumbar 
spine, left hand, and right knee disorders, the doctrine of 
reasonable doubt has no application to his case.


ORDER

Service connection for primary alcoholism is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for cervical spine, lumbar 
spine, left hand, and right knee disorders, the appeal is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

The Board finds that the appellant's claim for an increased 
(compensable) evaluation for residuals of a fractured nose is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  That 
is, the claim is a plausible one.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); see also, Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  

Service records are not in the file from prior to December 
1976.  The service records show that the veteran broke his 
nose in a bike accident in 1986.  X-rays taken in 1988 were 
reportedly normal.  In September 1988, he reported that he 
had developed breathing and sinus problems when he was 
transferred to the San Francisco area where it was felt that 
he might have rhinitis or sinusitis.  In 1989, it was again 
felt that he had sinus drainage.  

On VA examination in June 1990 the veteran stated that he had 
been stationed in California at 29 Palms where he had no 
sinus problems, but that after he went to San Francisco he 
developed a constant postnasal drip on an everyday basis.  He 
said it never really stopped, but was not associated with any 
pain.  

The veteran was given various antihistamines and steroids in 
service without any help; the frequency of the sinusitis was 
said to be daily and the secretion was described by the 
examiner as moderate. 

The examiner noted the presence of a very small amount of 
postnasal drip into the throat.  There was no tenderness to 
pressure over the frontal or maxillary sinuses.  In pertinent 
part, the diagnosis was history of chronic postnasal drip 
from possible sinus drainage.  The examiner neither noted nor 
examined his nose or took X-rays of the sinuses or nasal 
area.

At the hearing held at the RO in 1991 the veteran reported 
that he had had surgery on his nose in June 1991, performed 
at Kirtland Air Force Base (AFB).  Tr. at 2-3.  The veteran 
testified that often he had a great deal of drainage from the 
nasal disorder, something he had even after the surgery.  Tr. 
at 3.  

In sum, while the VA examination in 1990 did not include 
residuals of the service-connected nasal fracture, nor has 
there been examination in this regard since, the RO 
nonetheless assigned a noncompensable rating for the disorder 
which has been continued.  

Similarly, the RO denied service connection for sinusitis and 
post-nasal drip as being unrelated to the nasal fracture 
notwithstanding the absence of any associated medical opinion 
to that effect.  

Moreover, reports of the surgery on the nose in 1991 are not 
in the file.  When VA is on notice of such records, there is 
an obligation to obtain them.  See Epps v. Brown, 9 Vet. App. 
341 (1996).

The veteran has indicated that he has been told that his 
breathing and other respiratory problems are part and parcel 
of that disability.  In the absence of a VA examination 
record, there is no sound basis for rendering an equitable 
decision in that issue. 

There are also special provisions for rating coexisting 
respiratory conditions.  However, in general, a single rating 
will be assigned under the Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96.

Various Codes are provided under 38 C.F.R. § 4.97 for 
evaluation of diseases of the nose and throat.  The 
regulatory criteria for rating respiratory disorders were 
revised effective October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  
'
As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations warrant 
that the veteran's claim for an initial compensable 
evaluation for residuals of nasal fracture be evaluated under 
the pertinent regulations effective both before and after the 
recent amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).


Under Code 6502 under the previous criteria, when there was 
traumatic deflection of the nasal septum and marked 
interference with breathing space, a 10 percent rating was 
assignable,  Otherwise, when the symptoms did not cause 
breathing interference, a noncompensable rating was 
assignable.  

Since October 1996, for deviated nasal septum, traumatic 
only, a 10 percent rating is assignable when there is 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side under Code 6502.  

For loss of the part of the nose or scars, when there is loss 
of part of one ala, or other obvious disfigurement, a 10 
percent rating is assignable.  

When exposing both nasal passages, a 30 percent rating is 
assignable under Code 6504.  Otherwise, the disfigurement is 
ratable under Code 7800 for scars, disfiguring, head, face or 
neck.  

In addition, various provisions are available for vasomotor 
or allergic rhinitis (Code 6522) or rhinitis of bacterial 
origin (Code 6523) or of granulomatous nature (Code 6524).  

And if the veteran's sinus problems are associated therewith, 
as he has said he has been told, chronic sphenoid sinusitis 
is ratable as noncompensably disabling when detected by X-ray 
only.  When there are one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 40-6 weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pains and purulent discharge or crusting, a 10 percent rating 
is assignable.  Higher 
evaluations are available under Code 6514.  


The Board notes that this case involves an appeal as to the 
initial rating of the veteran's nasal disability, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned to separate periods of time based on 
the fact found, a practice known as "staged ratings".  Id. 
at 9.  The RO's consideration of the disability evaluation 
for residuals of the veteran's nose fracture should include a 
consideration of this recent case.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the appellate issues pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment of his nasal 
disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file, legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

2.  The RO should arrange for a VA ear, 
nose, and throat examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature, 
and extent of severity of his residuals 
of a fractured nose.  Any further 
indicated special studies should be 
accomplished.  

The claims folder, copies of the previous 
and amended criteria for rating diseases 
of the respiratory system, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
opinions expressed as to the nature and 
extent of severity of the appellant's 
nasal disability must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268, 270-1 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
residuals of nasal fracture.  The RO 
should also document its consideration of 
the applicability of Fenderson, supra, 
and 38 C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







